Exhibit 10.1

 

Purchase AND SALE AGREEMENT

 

 

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) dated effective February
28th, 2017 (the “Effective Date”).

 

BETWEEN:

 

COMSTOCK RESOURCES DEVELOPMENT LLC, a limited liability company organized under
the laws of the State of Nevada (the “Vendor”),

 

- and -

 

DEL TORO SILVER CORP and/or its assigns, a corporation incorporated under the
laws of the Nevada (as applicable, “DTOR”).

 

RECITALS:

 

A.

The Vendor is the owner of One Hundred percent (100%) of the right, title, and
interest in and to the four (4) unpatented BLM mining claims, together with all
of the equipment, improvements, structures, supplies, and inventory located on
the mining claims, all as situated in Storey County, Nevada, as set out in
Schedules A and B hereto (collectively, the “Mining Claims”).

 

C.

The Vendor and DTOR wish to enter into this Agreement providing for the Purchase
and the sale of the Mining Claims from the Vendor to DTOR, in accordance with
this Agreement.

 

THEREFORE, in consideration of the Purchase Price as defined in Section 2.1
below, paid on the Effective Date by DTOR to the Vendor plus the mutual
covenants and agreements set out in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

 

 

 

ARTICLE 1
definitions and principles of interpretation

 

1.1

Definitions

 

Whenever used in this Agreement, the following words and terms have the meanings
set out below:

 

“Affiliate” of any Person means, at the time such determination is being made,
any other Person controlling, controlled by or under common control with such
first Person, in each case, whether directly or indirectly, and “control” and
any derivation thereof means the possession, directly or indirectly, of the
power to direct or significantly influence the management and business or
affairs of a Person whether through the ownership of voting securities or
otherwise;

 

 

Del Toro – Comstock Resources Development Purchase Agreement

Initials:  

JG

 

PF

 
 

--------------------------------------------------------------------------------

 

 

“Agreement” means this purchase and sale agreement, including all schedules to,
and all amendments or restatements of, as permitted, and references to “Article”
or “Section” mean the specified Article or Section of this Agreement;

 

“BLM” means the United States Department of the Interior Bureau of Land
Management;

 

“Business Day” means any day, other than a Saturday or Sunday, on which
commercial banks are open for business in Reno, Nevada;

 

“Claims” includes claims, demands, complaints, grievances, actions,
applications, suits, causes of action, Orders, charges, indictments,
prosecutions, information, or other similar processes, assessments or
reassessments, judgments, debts, liabilities, expenses, costs, damages, or
losses, contingent or otherwise, whether liquidated or un-liquidated, matured or
un-matured, disputed or undisputed, contractual, legal, or equitable, including
loss of value, professional fees, including fees and disbursements of legal
counsel on a full indemnity basis, and all costs incurred in investigating or
pursuing any of the foregoing or any proceeding relating to any of the
foregoing;

 

“Effective Date” has the meaning given to it in the above preamble;

 

“Encumbrance” means any mortgage, pledge, charge, lien, assignment,
hypothecation, security interest, title retention, preferential right, or trust
arrangement, and any other security arrangement or arrangements of any kind
given by way of security;

 

“Environment” means the environment or natural environment, as defined in any
Environmental Laws and includes air, surface water, ground water, land surface,
soil, subsurface strata, stream sediments, ambient air (including indoor air),
plant and animal life, and any other environmental medium or natural resource,
and any sewer system;

 

“Environmental Laws” means Laws relating to the Environment, and includes Laws
relating to the storage, generation, use, handling, manufacture, processing,
labelling, advertising, sale, display, transportation, treatment, reuse,
recycling, Release, and disposal of Hazardous Substances;

 

“Governmental Authorities” means governments, regulatory authorities,
governmental departments, agencies, commissions, bureaus, officials, ministers,
courts, bodies, boards, tribunals, or dispute settlement panels or other law,
rule, or regulation-making organizations or entities:

 

 

(a)

having or purporting to have jurisdiction on behalf of any nation, province,
territory, or state, or any other geographic or political subdivision of any of
them; or

 

 

Del Toro – Comstock Resources Development Purchase Agreement

Initials:  

JG

 

PF

 
 

--------------------------------------------------------------------------------

 

 

 

(b)

exercising, or entitled or purporting to exercise, any administrative,
executive, judicial, legislative, policy, regulatory, or taxing authority or
power;

 

“Hazardous Substances” means pollutants, contaminants, wastes of any nature,
hazardous substances, hazardous materials, toxic substances, prohibited
substances, dangerous substances, or dangerous goods, as defined, judicially
interpreted, or identified in any Environmental Laws;

 

“Laws” means applicable laws, statutes, by-laws, rules, regulations, Orders,
ordinances, protocols, codes, guidelines, treaties, policies, notices,
directions, decrees, judgments, awards, or requirements, in each case of any
Governmental Authority;

 

“Mining Claims” has the meaning given to it in Recital A;

 

“Mining Information” includes all:

 

 

(a)

surveys, maps, plans (including plans of operation), geophysical plots
(including both magnetic and electromagnetic), and diagrams of the Mining Claims
and the adjacent areas;

 

 

(b)

drill samples and cores, drilling locations and logs, from drilling conducted on
the Mining Claims and the adjacent areas;

 

 

(c)

assays, reports, microprobe data, sample and visible grain count listings,
geological, geochemical and petrographic samples and reports of, or with respect
to, ores extracted from, or located upon, the Mining Claims, and the adjacent
areas; and

 

 

(d)

papers, notes, advices, and reports extracted or compiled from or based upon the
documents and items referred to above and all other data, specification records
(in whatever form), reports, accounts, and other documents or things, and
knowledge (whether reduced to writing or not) relating to the Mining Claims or
the adjacent areas,

 

in each case to the extent currently within the possession or control of the
Vendor, or an Affiliate of the Vendor ;

 

“Mining Operations” means commercial mining operations and all activities
necessary, expedient, conducive, or incidental relating to commercial mining
operations including:

 

 

(a)

development of the property covering the Mining Claims; and

 

 

(b)

the weighing, sampling, assaying, mining, extraction, crushing, refining,
treatment, transportation, handling, storage, loading, and delivery of minerals;

 

 

Del Toro – Comstock Resources Development Purchase Agreement

Initials:  

JG

 

PF

 
 

--------------------------------------------------------------------------------

 

 

“Notice” has the meaning given to it in Section 8.4;

 

“NSR Royalty” means a royalty equal to five percent (5%) of any and all precious
metal production and net smelter returns, payable in accordance with the Royalty
Agreement;

 

“Orders” means orders, injunctions, judgments, administrative complaints,
decrees, rulings, awards, assessments, directions, instructions, penalties, or
sanctions issued, filed or imposed by any Governmental Authority or arbitrator,
and includes Remedial Orders;

 

“Purchase Price” means the total price to be paid by DTOR in order to complete
the Purchase and own the 100% of Mining Claims, as further defined in Section
2.1 below;

 

“Parties” means the Vendor, and DTOR, collectively, and “Party” means either of
them;

 

“Person” means any individual, sole proprietorship, partnership, firm, entity,
unincorporated association, unincorporated syndicate, unincorporated
organization, trust, body corporate, governmental authority, and, where the
context requires, any of the foregoing, when they are acting as trustee,
executor, administrator, or other legal representative;

 

“Release” has the meaning prescribed in any Environmental Law, and includes any
release, intermittent or gradual release, spill, leak, pumping, addition,
pouring, emission, emptying, discharge, injection, escape, leaching, disposal,
dumping, deposit, spraying, burial, abandonment, incineration, seepage,
placement or introduction, whether accidental or intentional;

 

“Remedial Orders” means Orders issued, filed, imposed, or threatened by any
Governmental Authority pursuant to any Environmental Laws, and include Orders
requiring investigation, assessment, or remediation of any site or Hazardous
Substance, or requiring that any Release or any other activity be reduced,
modified, or eliminated, or requiring any form of payment or co-operation be
provided to any Governmental Authority;

 

“Royalty Agreement” means the agreement that will be entered into between the
parties hereto on or before the Effective Date;

 

“Securities” means, the common shares in the capital stock of DTOR issuable upon
the Effective Date; “Surface Rights” means any ownership of or rights to enter,
use, and occupy the surface area of the Mining Claims, or other surface areas
useful in connection with activities under this Agreement;

 

“Vendor” has the meaning given to it in the preamble.

 

 

Del Toro – Comstock Resources Development Purchase Agreement

Initials:  

JG

 

PF

 
 

--------------------------------------------------------------------------------

 

 

1.2

Certain Rules of Interpretation

 

In this Agreement:

 

 

(a)

Consent – Whenever a provision of this Agreement requires an approval or
consent, and such approval or consent is not delivered within the applicable
time limit, then, unless otherwise specified, the Party whose consent or
approval is required shall be conclusively deemed to have withheld its approval
or consent.

 

 

(b)

Currency – Unless otherwise specified, all references to money amounts are to
the lawful currency of the United States.

 

 

(c)

Governing Law – This Agreement is a contract made under and shall be governed by
and construed in accordance with the laws of the State of California (without
reference to choice of law rules in the State of California).

 

 

(d)

Headings – Headings of Articles and Sections are inserted for convenience of
reference only and do not affect the construction or interpretation of this
Agreement.

 

 

(e)

Including – Where the word “including” or “includes” is used in this Agreement,
it means “including (or includes) without limitation”.

 

 

(f)

No Strict Construction – The language used in this Agreement is the language
chosen by the Parties to express their mutual intent, and no rule of strict
construction shall be applied against any Party.

 

 

(g)

Number and Gender – Unless the context otherwise requires, words importing the
singular include the plural and vice versa and words importing gender include
all genders.

 

 

(h)

Severability – If, in any jurisdiction, any provision of this Agreement or its
application to any Party or circumstance is restricted, prohibited or
unenforceable, such provision shall, as to such jurisdiction, be ineffective
only to the extent of such restriction, prohibition or unenforceability without
invalidating the remaining provisions of this Agreement and without affecting
the validity or enforceability of such provision in any other jurisdiction or
without affecting its application to other Parties or circumstances.

 

 

(i)

Time – Time is of the essence in the performance of the Parties’ respective
obligations.

 

 

(j)

Time Periods – Unless otherwise specified, time periods within or following
which any payment is to be made or act is to be done shall be calculated by
excluding the day on which the period commences and including the day on which
the period ends and by extending the period to the next Business Day following
if the last day of the period is not a Business Day.

 

1.3

Knowledge

 

Any reference to the knowledge of any Party means to the best of the knowledge,
information, and belief of such Party, after reviewing all relevant records and
making due inquiries regarding the relevant matter.

 

 

Del Toro – Comstock Resources Development Purchase Agreement

Initials:  

JG

 

PF

 
 

--------------------------------------------------------------------------------

 

 

1.4

Entire Agreement

 

This Agreement and the agreements and other documents required to be delivered
pursuant to this Agreement, constitute the entire agreement between the Parties,
and set out all the covenants, promises, warranties, representations,
conditions, and agreements between the Parties in connection with the subject
matter of this Agreement and supersede all prior agreements, understandings,
negotiations and discussions, whether oral or written, pre-contractual, or
otherwise. There are no covenants, promises, warranties, representations,
conditions, understandings, or other agreements, whether oral or written,
pre-contractual, or otherwise, express, implied, or collateral, between the
Parties, in connection with the subject matter of this Agreement, except as
specifically set forth in this Agreement and any document required to be
delivered pursuant to this Agreement.

 

1.5

Schedules

 

The schedules to this Agreement, listed below, are an integral part of this
Agreement, and must be completed and attached before the Due Diligence Period
ends for this Agreement to be fully-integrated and thereafter enforceable by or
against either Party:

 

Schedule

Description

Schedule A

Mining Claims

Schedule B

Equipment and Structures

 

 

ARTICLE 2

PURCHASE PRICE AND TERMS

 

2.1

Purchase Price.

 

DTOR shall pay VENDOR, as and when provided for below, 1 million (1,000,000)
restricted common shares in capital stock of DTOR. ( the “Purchase Price”).

 

2.2

Transfer of Title

 

Title to the Mining Claims will be transferred to DTOR upon payment by DTOR of
the total Purchase Price.

 

2.3

Royalty

 

DTOR will pay Vendor an NSR Royalty on all precious metals produced from the
Mining Claims after the full Purchase Price has been paid until the Mining
Claims have been sold, at which time DTOR will pay Vendor 25% of the gross sales
proceeds, less any third party commissions to non-affiliates of Del Toro as a
buyout in full of the NSR Royalty.

 

 

Del Toro – Comstock Resources Development Purchase Agreement

Initials:  

JG

 

PF

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE 3
Mining claims

 

3.1

Decision Making Rights and Operations

 

Except as otherwise expressly provided for in this Agreement, upon payment in
full of the Purchase Price, DTOR or its assigns shall be solely responsible for
the decision making in relation to the Mining Claims and all mining and
exploration on the Mining Claims, unless otherwise agreed between the Parties in
writing.

 

 

 

Article 4
REPRESENTATIONS AND WARRANTIES

 

4.1

Representations and Warranties of the Vendor

 

The Vendor represents and warrants to DTOR the matters set out below.

 

 

(a)

The Vendor has all necessary power, authority and capacity to enter into this
Agreement and to carry out its obligations under this Agreement, and to own its
assets and carry on its business as presently conducted. The execution and
delivery of this Agreement and all other agreements to be entered into pursuant
this Agreement and the consummation of the transactions contemplated by this
Agreement and all other agreements to be entered into pursuant this Agreement
have been duly authorized by all necessary action on the part of the Vendor.
This Agreement and all other agreements to be entered into pursuant this
Agreement constitute, and all other documentation in connection with this
Agreement to which the Vendor is a party will constitute when executed and
delivered by it, valid and binding obligations of the Vendor enforceable against
it in accordance with their terms.

 

 

(b)

The Vendor is not a party to, bound or affected by or subject to any indenture,
mortgage, lease, agreement, obligation, instrument, charter, by-law, order,
judgment, decree, license, law (including regulations) or governmental
authorization that would be violated, breached by, or under which default would
occur or an Encumbrance would, or with notice or the passage of time would, be
created as a result of the execution and delivery of, or performance of
obligations under, this Agreement, the Royalty Agreement or any other agreement
to be entered into pursuant to this Agreement.

 

 

(c)

The Vendor is the holder of record of the Mining Claims and, applying customary
standards in the mining industry, the Vendor is the owner of a 100% undivided
beneficial interest in and to the Mining Claims.

 

 

Del Toro – Comstock Resources Development Purchase Agreement 

Initials:  

JG

 

PF

 
 

--------------------------------------------------------------------------------

 

 

 

(d)

The Vendor has the full right, power and authority to sell, assign, and transfer
all its rights, title and interest in and to the Mining Claims to DTOR in
accordance with this Agreement and such assignment shall convey to DTOR lawful,
valid, and unencumbered legal and beneficial title to the Mining Claims.

 

 

(e)

The Vendor has not granted any other Person any agreement or other right to
acquire the Mining Claims or any portion of the Mining Claims and the Vendor has
not granted any royalty, royalty interest or similar payment or interest,
whether registered or unregistered, in the minerals or production in connection
with the Mining Claims.

 

 

(f)

To the knowledge of the Vendor, the Mining Claims have not been used to
generate, manufacture, refine, treat, recycle, transport, store, handle,
dispose, transfer, produce, or process Hazardous Substances, except in
compliance in all material respects with all Environmental Laws. Neither the
Vendor nor any other Person in control of the Mining Claims has caused or
permitted the Release of any Hazardous Substances at, in, on, under or from any
Mining Claim, except in material compliance with all Environmental Laws. All
Hazardous Substances handled, recycled, disposed of, treated or stored on or off
site of the Mining Claims have been handled, recycled, disposed of, treated, and
stored in material compliance with all Environmental Laws. To the knowledge of
the Vendor, there are no Hazardous Substances at, in, on, under or migrating
from any Mining Claim, except in compliance with all Environmental Laws.

 

 

(g)

All information known to the Vendor concerning the Mining Claims which might
reasonably be regarded as material to DTOR in its decision to complete the
transactions contemplated by this Agreement has been disclosed to DTOR prior to
the Effective Date or is otherwise available on the public record.

 

 

(h)

The Vendor's agreement to acquire the Securities has not been induced by any
representations with regard to future worth of the Securities.

 

 

(i)

The Vendor is acquiring the Securities not with a view to resale or distribution
in violation of the federal securities laws of the United States.

 

 

(j)

The Vendor is acquiring the Securities hereunder as principal, and is not acting
as nominee for any person or company and the Vendor shall be the sole beneficial
owner of the Securities.

 

 

(k)

The Vendor is (i) an “accredited investor” as that term is defined in Rule 501
of the General Rules and Regulations under the Securities Act of 1933 by reason
of Rule 501(a)(3), (ii) experienced in making investments of the kind described
in this Agreement and the related documents, (iii) able, by reason of the
business and financial experience of its officers (if an entity) and
professional advisors (who are not affiliated with or compensated in any way by
DTOR, or any of its Affiliates or selling agents), to protect its own interests
in connection with the transactions described in this Agreement, and the related
documents, and to evaluate the merits and risks of an investment in the
Securities, and (iv) able to afford the entire loss of its investment in the
Securities.

 

 

Del Toro – Comstock Resources Development Purchase Agreement 

Initials:  

JG

 

PF

 
 

--------------------------------------------------------------------------------

 

 

 

(l)

The Securities have neither been brought to the attention of the Vendor through,
nor were they accompanied by, any advertisement or offering memorandum.

 

 

(m)

The Vendor is capable of bearing the economic risks of an investment in the
Securities and the Vendor’s present financial condition is such that it is under
no present or contemplated future need to dispose of any of the Securities to
satisfy any existing or contemplated undertaking, need or indebtedness.

 

 

(n)

The common shares of DTOR have not been registered under the Securities Act of
1933, as amended (the “Act”), or applicable state securities laws, and may not
be sold or transferred in the absence of such registration or receipt by DTOR of
an opinion of counsel, or other evidence, in the form, substance and scope
reasonably satisfactory to DTOR or its transfer agent that the common shares may
be sold, transferred, hypothecated or otherwise disposed of, under an exemption
from registration under the Securities Act of 1933 and such state securities
laws. At the discretion of DTOR or its transfer agent, the certificates or
documents representing the common shares of DTOR may bear a legend reflecting
the restrictions described in this subsection (n).

 

 

5.2

The Vendor hereby acknowledges and agrees that:

 

 

(a)

DTOR and its counsel may rely on the representations and warranties made by the
Vendor above in completing the sale of the Securities to the Vendor; and

 

 

(b)

in the event that any of the common shares are subject to a hold period or any
other restriction on resale and transferability, DTOR may place a legend on the
certificates representing such common shares as may be required by the
applicable law or as it may otherwise deem necessary or advisable.

 

 

4.2

Representations and Warranties of DTOR

 

DTOR represents and warrants to the Vendor the matters set out below.

 

 

(a)

DTOR is a corporation existing under the laws of the state of Nevada and has all
necessary corporate power, authority and capacity to enter into this Agreement,
to carry out its obligations under this Agreement, to own its assets and to
carry on its business as presently conducted.

 

 

(b)

The execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate action on the part of DTOR. This Agreement constitutes, and
each other agreement to be executed by DTOR in connection with this Agreement
will constitute, a valid and binding obligation of DTOR enforceable against it
in accordance with its terms.

 

 

(c)

DTOR is not a party to, bound or affected by, or subject to, any indenture,
mortgage, lease, agreement, obligation, instrument, charter, by-law, order,
judgment, decree, license, law (including regulations) or governmental
authorization that would be violated, breached by, or under which default would
occur or an encumbrance would, or with notice or the passage of time would, be
created as a result of the execution and delivery of, or performance of
obligations under, this Agreement or any other agreement to be entered into
under the terms of this Agreement.

 

 

Del Toro – Comstock Resources Development Purchase Agreement    

Initials:  

JG

 

PF

 
 

--------------------------------------------------------------------------------

 

 

article 5

INDEMNIFICATION

 

5.1

Indemnity by Vendor

 

 

(a)

The Vendor shall indemnify and hold harmless DTOR and its directors, officers,
agents, employees and shareholders (collectively, the “Indemnified Parties”)
from and against all Claims, whether or not arising due to third party Claims,
which may be made or brought against the Indemnified Parties, or which they may
suffer or incur, directly or indirectly, as a result of or in connection with or
relating to:

 

 

(i)

any non-fulfillment or breach of any covenant or agreement on the part of the
Vendor or contained in this Agreement or other document furnished by or on
behalf of the Vendor or pursuant to this Agreement;

 

 

(ii)

any misrepresentation or any incorrectness in or breach of any representation or
warranty of the Vendor or contained in this Agreement; and

 

 

(b)

The obligations of the Vendor under Section 5.1(a) shall terminate on the date
which is three (3) years from the Effective Date.

 

5.2

Indemnity by DTOR

 

 

(a)

DTOR shall indemnify and hold harmless Vendor and its directors, officers,
agents, employees and shareholders (collectively, the “Indemnified Parties”)
from and against all Claims, whether or not arising due to third party Claims,
which may be made or brought against the Indemnified Parties, or which they may
suffer or incur, directly or indirectly, as a result of or in connection with or
relating to:

  

 

Del Toro – Comstock Resources Development Purchase Agreement    

Initials:  

JG

 

PF

 
 

--------------------------------------------------------------------------------

 

 

 

(i)

any non-fulfillment or breach of any covenant or agreement on the part of DTOR
contained in this Agreement or other document furnished by or on behalf of the
DTOR or pursuant to this Agreement;

 

 

(ii)

any misrepresentation or any incorrectness in or breach of any representation or
warranty of DTOR or contained in this Agreement;

 

 

(iii)

any and every future claims, demands, obligations, causes of action, liability
and/or damages of any and every kind, known and unknown, arising out of any
fact, event, act or omission, while DTOR is operator of the claims.

 

 

(b)

The obligations of DTOR under Section 5.2(a) shall terminate on the date that
the entire Purchase Price and NSR is paid.

 

 

 

article 6
Covenants

 

6.1

Mining Information

 

Promptly following execution of this Agreement, the Vendor shall provide to DTOR
(or its designated Affiliates) all Mining Information, together with all other
application information relating to the Mining Claims that was not provided
prior to execution of this Agreement.

 

6.2

Information Rights

 

Vendor shall, promptly upon receipt (and in any event within three (3) Business
Days), deliver to DTOR any and all notices and all other information concerning
the Mining Claims that the Vendor may receive from time to time. Mining
Information to Remain Confidential

 

 

(a)

For a period of Two Years after the effective date, unless otherwise hereafter
agreed by the Parties in writing, all Mining Information in relation to the
Mining Claims that is not generally known to or generally available to persons
who are knowledgeable in the mining industry (or which is generally known or
generally available as aforesaid only as a consequence of a breach of this
Section 0) will be kept confidential, and will not be disclosed by Vendor,
except:

 

 

(i)

to an Affiliate;

 

 

(ii)

if and to the extent required by legislation or other legal requirement or
pursuant to the rules or regulations of a recognized stock exchange applicable
to the Party so disclosing;

 

 

(iii)

if and to the extent it may be necessary or desirable to disclose to any
government or government authority in connection with applications for consents,
approvals, authorities or indications of no objection in relation to this
Agreement or the Mining Claims;

  

 

Del Toro – Comstock Resources Development Purchase Agreement    

Initials:  

JG

 

PF

 
 

--------------------------------------------------------------------------------

 

 

 

(iv)

to bona fide potential assignees of a Party’s interest under this Agreement or
part of such interest;

 

 

(v)

to professional advisers, independent consultants, contractors or employees of
the Parties;

 

 

(vi)

if strictly and necessarily required in connection with legal proceedings
relating to this Agreement;

 

 

(vii)

if the information is, for the purpose of complying with the provisions of
applicable securities regulatory laws, contained in a prospectus issued for a
Party for the offer for subscription or purchase, or the issue of invitations to
subscribe for or buy, its securities or securities of another corporation as the
case may be; or

 

 

(viii)

if the information is generally and publicly available other than as a result of
breach of confidence by the person receiving the information.

 

 

 

article 7

TERMINATION

 

 

7.1

Termination

 

This Agreement shall automatically terminate if DTOR is in default of any of its
obligations provided for herein; provided, however, that the Vendor shall have
provided Notice to DTOR of such default, and the default shall not have been
cured by DTOR, to the reasonable satisfaction of the Vendor, within forty-five
(45) days of DTOR receiving such Notice(s) of such default.

 

 

 

Article 8
GENERAL

 

8.1

Relationship of Parties

 

The relationship between the Parties will be limited to the performance of the
objects provided for in this Agreement. It is not the intention of the Parties
to create any partnership and this Agreement will not be constructed so as to
render the Parties or any of them liable as partners or as a partnership.

  

 

Del Toro – Comstock Resources Development Purchase Agreement    

Initials:  

JG

 

PF

 
 

--------------------------------------------------------------------------------

 

 

8.2

Public Notices

 

The Parties shall jointly plan and co-ordinate any public notices, press
releases, and any other publicity concerning the transactions contemplated by
this Agreement and no Party shall act in this regard without the prior approval
of the other, such approval not to be unreasonably withheld, unless such
disclosure is required to meet timely disclosure obligations of any Party under
Laws or stock exchange rules in circumstances where prior consultation with the
other Party is not practicable and a copy of such disclosure is provided to the
other Party.

 

8.3

Remedy Relating to Mining Claims and NSR Royalty

 

The Parties acknowledge and agree that an award of money damages would be
inadequate for any breach of this Agreement by any Party or its representatives
in respect of the transfer of an undivided interest in and to the Mining Claims
and the granting of the NSR Royalty, and any such breach would cause the
non-breaching Party irreparable harm. Accordingly, the Parties agree that, in
the event of any breach or threatened breach of this Agreement in respect of
either the transfer of interest in the Mining Claims or the granting of the NSR
Royalty, the non-breaching Party will also be entitled, without the requirement
of posting a bond or other security, to equitable relief, including injunctive
relief and specific performance. Such remedies will not be the exclusive
remedies for any breach of this Agreement but will be in addition to all other
remedies available at law or equity to each of the Parties.

 

8.4

Notices

 

Any notice, consent or approval required or permitted to be given in connection
with this Agreement shall be in writing and shall be sufficiently given if
delivered (whether in person, by courier service or other personal method of
delivery), or if transmitted by facsimile or email (“Notice”):

 

 

(a)

in the case of a Notice to the Vendor or at:

 

Comstock Resources Development LLC

c/o Joshua Gann

727 Clydesdale Rd.

Dayton, NV 89403

 

 

In the case of a Notice to DTOR at:

Del Toro Silver Corp

c/o Patrick Fagen, President
P.O. Box 16187

South Lake Tahoe, CA 96151

Fax:         (530) 820-9683
Email:      pafagen@yahoo.com

 

Any Notice delivered or transmitted to a Party as provided above shall be deemed
to have been given and received on the day it is delivered or transmitted,
provided that it is delivered or transmitted on a Business Day prior to 5:00
p.m. local time in the place of delivery or receipt. However, if the Notice is
delivered or transmitted after 5:00 p.m. local time or if such day is not a
Business Day then the Notice shall be deemed to have been given and received on
the next Business Day.

 

 

Del Toro – Comstock Resources Development Purchase Agreement    

Initials:  

JG

 

PF

 
 

--------------------------------------------------------------------------------

 

 

Any Party may, from time to time, change its address by giving Notice to the
other Parties in accordance with the provisions of this Section 8.5.

 

8.5

Expenses

 

Except as otherwise provided in this Agreement, each Party shall pay all costs
and expenses (including the fees and disbursements of legal counsel and other
advisers) it incurs in connection with the negotiation, preparation and
execution of this Agreement and the transactions contemplated by this Agreement.

 

However, if litigation is commenced to enforce this Agreement, as written, the
prevailing Party in any such litigation shall be entitled to, inter alia,
reimbursement for its expenses, including court costs and reasonable attorneys’
and expert witnesses’ fees and expenses.

 

8.6

Assignment

 

DTOR shall be entitled, upon giving notice to Vendor, to assign all of its
rights and obligations under this Agreement to an Affiliate of DTOR. In such
case, such assignee shall have and may exercise all the rights, and shall assume
all of the obligations, of DTOR under this Agreement, except that such
assignment shall not release DTOR from liability for its obligations under this
Agreement. Except for such permitted assignment, no Party may assign this
Agreement or any of the benefits, rights or obligations under this Agreement,
without the prior written consent of the other Parties.

 

8.7

Enurement

 

This Agreement enures to the benefit of and is binding upon the Parties and
their respective successors (including any successor by reason of the
amalgamation or merger of any Party) and permitted assigns.

 

8.8

Amendment

 

No amendment, supplement, modification or waiver or termination of this
Agreement and, unless otherwise specified, no consent or approval by any Party,
is binding unless executed in writing by the Party to be bound by such
amendment, supplement, modification or waiver or termination.

 

8.9

Further Assurances

 

The Parties shall, with reasonable diligence, do all such things and provide all
such reasonable assurances as may be required to consummate the transactions
contemplated by this Agreement, and each Party shall provide such further
documents or instruments required by the other Party as may be reasonably
necessary or desirable to effect the purpose of this Agreement and carry out its
provisions, whether before or after the execution of this Agreement.

 

 

Del Toro – Comstock Resources Development Purchase Agreement    

Initials:  

JG

 

PF

 
 

--------------------------------------------------------------------------------

 

 

8.10

Counterparts

 

This Agreement may be executed in any number of counterparts (including by way
of facsimile or other electronic means including portable document format) each
of which shall be deemed for all purposes to be an original and all such
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

8.11

Miscellaneous

 

Recitals to this Agreement are hereby incorporated into this Agreement. Time
periods in this Agreement shall be computed by excluding the first day and
including the last.

 

 

 

IN WITNESS OF WHICH, the Parties have executed the Agreement as of the date
first written above.

 

  COMSTOCK RESOURCES DEVELOPMENT LLC           By:   /s/ Joshua Gann      

Name:  Joshua Gann

     

Title:  Manager

 

 

 

 

  DEL TORO SILVER CORP.           By:   /s/ Patrick Fagen      

Name:  Patrick Fagen

     

Title:  President

 

 

Del Toro – Comstock Resources Development Purchase Agreement    

Initials:  

JG

 

PF

 
 

--------------------------------------------------------------------------------

 

 

schedule A

MINING CLAIMS

 

 

SERIAL NUMBER                     CLAIM NAME

 

NMC 896433  

PEYTONS PLACE #1

 

 

 

NMC 903283

PEYTONS PLACE 2

 

 

 

NMC 923660

ELLENS PLACE #1

 

 

 

NMC 926058

ELLENS PLACE #2

 

 

         

 

           

 

           

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Del Toro – Comstock Resources Development Purchase Agreement

Initials:  

JG

 

PF

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE B

Equipment AND sTRUCTURES

 

 

Any and all head frames, foundations, buildings, timbers, utilities and
structural materials existing on the claims on the Effective Date.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Del Toro – Comstock Resources Development Purchase Agreement   

Initials:  

JG

 

PF

 